TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00407-CV




                                     In re Jaime Luevano




                   ORIGINAL PROCEEDING FROM CORYELL COUNTY



                           MEMORANDUM OPINION


              Relator Jaime Luevano has filed a petition for writ of mandamus directed at Texas

Governor Greg Abbott. However, we have no jurisdiction to issue a writ of mandamus against

the governor unless necessary to enforce our jurisdiction, which is not implicated here. See Tex.

Gov't Code § 22.221(b); see also In re Luevano, No. 03-15-00014-CV, 2015 WL 267889, at *1

(Tex. App.—Austin Jan. 14, 2015, no pet.).

              The petition for writ of mandamus is dismissed for want of jurisdiction.




                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: August 27, 2021